Opinion issued August 31, 2009 












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00624-CR
____________

DEREJE WOLDEGIORGISE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1118893



MEMORANDUM  OPINION
 On August 26, 2009, appellant Dereje Woldegiorgise filed a motion to dismiss
the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).